Appellant was convicted of fraudulently converting a horse to his own use, and given five years in the penitentiary. A statement of facts is not incorporated in the record, and no exceptions were reserved during the trial. Appellant moved for a new trial to obtain evidence as to his good character. It is a presumption of fact, that, a party is always prepared to prove his good character, and it requires an extraordinary case to afford ground for a continuance to obtain such testimony. The general rule is, that a continuance will not be granted to obtain evidence of character. There is nothing in this case tending in the least to except it from this rule. But the appellant should have used diligence to obtain testimony to his good character, and to obtain witnesses in regard to taking cocaine, alleged to have been taken by him; and, when called upon to announce, he should have moved a postponement or continuance of the cause. This was not done, as disclosed by the record. The judgment is affirmed.
Affirmed.